Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 7, 2021

                                      No. 04-21-00191-CV

                                     Mario R. ESPARZA,
                                          Appellant

                                                v.

                                    Karen R. ANDERSEN,
                                          Appellee

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2021-PC-0326
                      The Honorable Veronica Vasquez, Judge Presiding


                                         ORDER
       On March 29, 2021, the probate court signed an order appointing a temporary
administrator. Assuming without deciding that the order was appealable, a notice of appeal was
due on April 28, 2021, and a motion for extension of time to file a notice of appeal was due on
May 13, 2021. See TEX. R. APP. P. 26.1, 26.3.
        On May 13, 2021, after the deadline to file the notice of appeal, Appellant filed a notice
of appeal without filing a motion for extension of time to file a notice of appeal. See generally
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is
necessarily implied when an appellant acting in good faith files a [notice of appeal] beyond the
time allowed by Rule [26.1], but within the fifteen-day period in which the appellant would be
entitled to move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a) (dismissal for
want of jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).

                                                     ________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court